Citation Nr: 0431498	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-06 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for residuals of fractured right radius with removal of 
radial head and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1970 to 
November 1974 and in the Army from April 1976 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  A Notice of Disagreement was received 
in September 2002.  A Statement of the Case was issued in 
January 2003.  A timely appeal was received in February 2003.  


FINDING OF FACT

There is a reasonable doubt as to whether the evidence 
reflects the presence of non-union of the upper half of the 
radius.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 20 percent disability rating, but 
no higher, for residuals of fractured right radius with 
removal of radial head and degenerative joint disease are 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.45, and 4.71a, Plate I and 
Diagnostic Codes 5003, 5010 and 5212 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b) and (c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in October 2001, 
prior to the initial AOJ decision in August 2002.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate her 
claim.  The letters also advised her what information and 
evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, she was 
advised of the need to submit any evidence in her possession 
that pertains to the claim.  She was specifically told that 
it was her responsibility to support the claim with 
appropriate evidence.  Finally the letter advised her what 
information and evidence would be obtained by VA, namely 
records, like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case also notified the veteran of the information and 
evidence needed to substantiate the claim. 

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that she was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim.  She was given ample time to respond to all VA 
notices.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  Private 
physician treatment records identified by the veteran were 
obtained for September 2001 through February 2002.  The VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to the VA.  
38 U.S.C.A. § 5103A(b)(1).   The VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examination in 
August 2002.  There is no objective evidence indicating that 
there has been a material change in the severity of the her 
right elbow condition since she was last examined.  There are 
no records suggesting an increase in disability has occurred 
as compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; service medical 
records; the report of the VA examination conducted in August 
2002; and private treatment records for September 2001 
through February 2002.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, it is not required to discuss each and every piece 
of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected right elbow disability is 
currently evaluated under Diagnostic Code 5212.  Diagnostic 
Code 5212 provides a 10 percent evaluation for malunion of 
the radius with bad alignment, a 20 percent evaluation for 
nonunion of the radius in the upper half, a 30 percent 
evaluation for nonunion of the radius in the lower half with 
false movement but without loss of bone substance or 
deformity, and a maximum 40 percent evaluation for nonunion 
in the lower half with false movement and loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity.  
38 C.F.R. § 4.71a.

The service medical records show that in 1974, the veteran 
fell and fractured her right radial head.  A few days later, 
she underwent excision of the right radial head.  In 1983 the 
veteran was service connected for residuals of fracture and 
resection, right radial head with degenerative joint disease.  
The disability was assigned a 10 percent evaluation, which 
has remained in effect to the present.  In May 2001 the 
veteran filed a statement with VA claiming an increase in 
severity of her service-connected disability.  In September 
2001, she modified that claim to specifically address the 
right radial fracture.  
 
Because the issue in this case is entitlement to an increased 
rating, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
most recent medical evidence in the file is a report from a 
VA examination conducted in August 2002.  Physical 
examination of her right arm revealed well-healed surgical 
scars.  There was no swelling or erythema.  There was no 
warmth of the area.  She had normal range of motion without 
pain.  X-rays of the right radius showed that the proximal 
radius was absent.  Several small well-corticated fragments 
were noted at the distal end of the radius.  Degenerative 
changes were present at the olecranon and coronoid process of 
the ulna.  The joint space was narrowed.  Some enthesopathy 
was along the medial humeral epicondyle.  The soft tissues 
were unremarkable.  Impression from the x-rays was the 
proximal radius was absent, likely related to prior surgery 
or trauma, with associated degenerative changes at the elbow.  

The RO denied an increased rating in excess of 10 percent 
stating that there was no indication of any nonunion between 
the radius and ulna at the elbow joint, and the VA examiner's 
findings supported a continuation of the currently assigned 
10 percent evaluation.  The veteran's representative argues, 
however, that the RO relied upon its own unsubstantiated 
medical opinion in concluding that there was no indication of 
any nonunion because the medical evidence does not support 
such a conclusion.  Rather her representative argues that the 
only conceivable result is a finding of nonunion because the 
medical evidence shows that the veteran had the entire head 
of the radius removed.  

The service medical records clearly show that the entire 
proximal radial head was removed because over 40 percent of 
it was fractured.  Current x-rays confirm the absence of the 
right radial head.  Common sense dictates that without the 
radial head there would be no realistic union between the 
radius and the ulna.  At the same time, however, the 
applicable diagnostic code (5212) does not appear to turn on 
whether there is union between the radius and any other 
structure.  Rather, it appears to contemplate union or non-
union within the radius itself.  Current X-rays revealed the 
presence of fragments at the distal end of the radius.  
Private X-rays in 2001 likewise showed what "could be 
considered loose bodies."  This may be reasonably 
interpreted as revealing the existence of non-union within 
the radius.  Accordingly, the Board believes that resolving 
reasonable doubt in the veteran's favor, her disability 
picture more nearly approximates the criteria for a 20 
percent disability rating for nonunion of the upper half of 
the radius.  The veteran is not entitled to a higher rating 
of 30 or 40 percent because the medical evidence does not 
show she has nonunion in the lower half of the radius with 
false movement.

Moreover, the evidence does not show the presence of 
ankylosis, and current examination did not show any 
limitation of motion.  Therefore, a higher evaluation any 
other diagnostic code is not warranted.  (See Diagnostic 
Codes 5208 to 5208.)  As to Diagnostic Code 5209 regarding 
elbow impairment, like Diagnostic Code 5212, it provides for 
a 20 percent rating for an ununited fracture of the head of 
the radius.  Since those are essentially the same evaluation 
for the same manifestation, separate ratings are not 
permitted.  38 C.F.R. § 4.14.  

In reaching this decision, the Board notes that the veteran 
has also been service connected for degenerative joint 
disease in the right elbow as a residual of the right radial 
fracture, but has not been given a separate rating for this.  
Arthritis substantiated by x-ray findings due to trauma, such 
as the veteran's, is rated under Diagnostic Code 5010, which 
applies the rating criteria for arthritis, degenerative, in 
Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion of the affected joints.  When however, 
the limited motion of the specific joint or joints involved 
would be noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is assigned for each involved 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003  
(degenerative arthritis) and 5010 (traumatic arthritis).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, however, arthritis is rated as 10 percent disabling 
when shown by x-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups, or as 20 
percent disabling when show by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  

Because Diagnostic Code 5212 is not based upon limitation of 
motion, a separate rating for degenerative joint disease may 
be potentially awarded because it would be a different 
manifestation of the same disability.  See VAOPGCPREC 23-97.  
An evaluation under both Codes would, therefore, not amount 
to pyramiding.  See 38 C.F.R. § 4.14.

Absent limitation of motion and with involvement of only the 
one joint, the veteran does not meet the criteria for an 
evaluation under Diagnostic Codes 5003 and 5010.  Thus she is 
not entitled to a separate evaluation for the right elbow 
degenerative joint disease.

After considering all the evidence and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the evidence supports an increased disability rating of 
20 percent under Diagnostic Code 5212.


ORDER

Entitlement to an increased disability of 20 percent, but no 
higher, is granted for residuals of fractured right radius 
with removal of radial head and degenerative joint disease, 
subject to the laws and regulations governing payment of 
monetary benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



